                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


                                                   §
 BROADBAND iTV, INC.,                              §   Case No. 6:19-cv-712
                                                   §
                   Plaintiff,                      §
            v.                                     §
                                                   §   JURY TRIAL DEMANDED
 AT&T SERVICES, INC., and                          §
 AT&T COMMUNICATIONS, LLC,                         §
                                                   §
                  Defendants.                      §
                                                   §
                                                   §


                        COMPLAINT FOR PATENT INFRINGEMENT
       Plaintiff Broadband iTV, Inc. (“BBiTV”), by and through the undersigned counsel,

hereby files this complaint (“Complaint”) and makes the following allegations of patent

infringement relating to U.S. Patent Nos. 10,028,026, 10,349,101, 9,998,791, and 9,648,388

against Defendants AT&T Services, Inc. and AT&T Communications, LLC (collectively,

“AT&T”) and alleges as follows upon actual knowledge with respect to itself and its own acts

and upon information and belief as to all other matters:

                                  NATURE OF THE ACTION
       1.        This is an action for patent infringement. BBiTV alleges that AT&T infringes

U.S. Patent Nos. 10,028,026 (the “’026 Patent”), 10,349,101 (the “’101 Patent”), 9,998,791 (the

“’791 Patent”), and 9,648,388 (the “’388 Patent”) copies of which are attached hereto as Exhibits

A-D (collectively, “the Asserted Patents”).

       2.        BBiTV alleges that AT&T directly and indirectly infringes the Asserted Patents

by making, using, offering for sale, selling and importing, among other things, set-top boxes

(“STBs”) and mobile device apps that provide certain novel video-on-demand (“VOD”)

functionalities. AT&T also induces and contributes to the infringement of others including its

users, customers, agents, or other third parties. BBiTV seeks damages and other relief for
AT&T’s direct and indirect infringement of the Asserted Patents.

                                         THE PARTIES

        3.     BBiTV is a Delaware corporation headquartered at 201 Merchant Street, Suite

1830, Honolulu, Hawaii 96813.

        4.     BBiTV holds all substantial rights, title and interest in and to the Asserted Patents.

        5.     Upon information and belief, Defendant AT&T Services, Inc. is a Delaware

corporation with a place of business at 175 E. Houston Street, San Antonio, Texas 78205 and

with a registered agent for service of process at CT Corporation System, 1999 Bryan Street,

Suite 900, Dallas, Texas 75201.

        6.     On information and belief, Defendant AT&T Communications, LLC is a

Delaware limited liability company with a principal place of business at 208 South Akard Street,

Dallas, Texas 75202 and with a registered agent for service of process at The Corporation Trust

Company, 1209 Orange St., Wilmington, Delaware 19801.

                                  JURISDICTION AND VENUE
        7.     This action for patent infringement arises under the Patent Laws of the United

States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and

1338.

        8.     Venue in the Western District of Texas is proper pursuant to 28 U.S.C.

§§ 1391(b), (c) and § 1400(b) because AT&T has a regular and established place of business in

this District, including at 175 E. Houston, San Antonio, Texas 78205; has committed acts within

this District giving rise to this action; and AT&T continues to conduct business in this District,

including one or more acts of selling, using, importing, and/or offering for sale infringing

products or providing support service to AT&T’s customers in this District. Upon information

and belief, AT&T conducts business in this District at, inter alia, 1428 Wooded Acres Drive,

Suite 120, Waco, Texas 76710; 1515 Hewitt Drive, Suite A, Waco, Texas 76712; 2320 W. Loop

340, Suite 100A, Waco, Texas 76711; 4265 Interstate 35 N., Waco, TX 76705; and 4330 W.

Waco Drive, Waco, Texas 76710.

                                                 2
       9.      AT&T is subject to this Court’s specific and general personal jurisdiction

pursuant to due process or the Texas Long Arm Statute, due at least to AT&T’s substantial

business in this forum, including: (i) business related to infringing acts as alleged herein; or (ii)

regularly doing or soliciting business, engaging in other persistent courses of conduct, or

deriving substantial revenue from goods and services provided to individuals in Texas and in this

District. Within this state, AT&T has used the patented inventions thereby committing, and

continuing to commit, acts of patent infringement alleged herein. In addition, AT&T has derived

revenues from its infringing acts occurring within the Western District of Texas. Further, AT&T

is subject to the Court’s general jurisdiction, including from regularly doing or soliciting

business, engaging in other persistent courses of conduct, and deriving substantial revenue from

goods and services provided to persons or entities in Texas and the Western District of Texas.

Further, AT&T is subject to the Court’s personal jurisdiction at least due to its sale of products or

services within Texas and the Western District of Texas. AT&T has committed such purposeful

acts or transactions in Texas such that they reasonably should know and expect that they could

be haled into this Court because of such activity.

              COUNT I – INFRINGEMENT OF U.S. PATENT NO. 10,028,026

       10.     The allegations of paragraphs 1-9 of this Complaint are incorporated by reference

as though fully set forth herein.

       11.     The ’026 Patent, titled “System for addressing on-demand TV program content on

TV services platform of a digital TV services provider,” issued on July 17, 2018. A copy of the

’026 Patent is attached as Exhibit A.

       12.     Pursuant to 35 U.S.C. § 282, the ’026 Patent is presumed valid.

       13.     Upon information and belief, AT&T makes, uses, offers for sale, and/or sells in

the United States and/or imports into the United States products and services that provide

AT&T’s subscribers with video on-demand (“VOD”) services using set-top boxes (“STBs”) and

mobile device apps (collectively the “Accused ’026 Patent Products”). Specifically, AT&T, by

and through its various operator subsidiaries, provides Internet-connected STBs such as AT&T

                                                   3
U-verse for receiving, via the Internet, video content to be viewed by VOD system subscribers.

Likewise, AT&T provides such mobile device apps, such as the AT&T U-verse App available

for iOS devices on Apple’s App Store and for Android devices on Google Play that are

downloaded to subscribers’ Internet-connected devices—including smartphones and tablets—for

receiving, via the Internet, video content to be viewed by VOD system subscribers. See

https://apps.apple.com/us/app/u-verse/id312886438;

https://play.google.com/store/apps/details?id=com.att.android.uverse.




       14.     Upon information and belief, the Accused ’026 Patent Products infringe at least

claims 1, 3, 5, 8, and 11 of the ’026 Patent in the exemplary manner described below.

       15.     As to claim 1, AT&T provides an Internet-connected digital device, including a

set-top box for receiving, via the Internet, video content to be viewed by a subscriber of a video-

on-demand system. AT&T additionally provides software (e.g., a mobile device app such as

AT&T U-Verse) for which a third-party Internet-connected device (e.g., a smartphone or tablet)

receives, via the Internet, video content to be viewed by a subscriber of a video-on-demand

system. In many cases, AT&T also provides smartphones to its U-Verse subscribers, and

encourages U-Verse subscribers to obtain smartphones from AT&T by offering discounts on U-

Verse packages to those who also subscribe to a wireless plan from AT&T.




                                                 4
Source: https://www.att.com/tv/packages.html




Source: U-verse on Apple App Store, https://apps.apple.com/us/app/u-verse/id312886438
                                               5
       16.     In both cases, AT&T provides an electronic program guide (EPG) as a

templatized video-on-demand display, which uses at least one of a plurality of different display

templates to which the Internet-connected digital device has access, to enable a subscriber using

the Internet-connected digital device to navigate in a drill-down manner through titles by

category information in order to locate a particular one of the titles whose associated video

content is desired for viewing on the Internet-connected digital device.




       17.     The EPGs on the Accused ’026 Patent Products are used by subscribers to select

VOD content. The EPGs include a templatized VOD display having a first layer that includes at

least one of a basic color, logo, or graphical theme to display. For example, the EPGs include a

background screen to provide a black background, digital clock, and graphical theme.




                                                 6
       18.     The EPGs on the Accused ’026 Patent Products also include a second layer

comprising a particular display template from the plurality of different display templates layered

on the background screen, wherein the particular display template comprises one or more

reserved areas that are reserved for displaying content provided by a different layer of the

plurality of layers. For example, the EPG includes a second layer comprising reserved areas for

displaying content provided by a different layer of the plurality of layers.




       19.     The EPGs on the Accused ’026 Patent Products include a third layer having

reserved area content generated using the received video content, the associated metadata, and an

associated plurality of images to be displayed in the one or more reserved areas in the particular

display template as at least one of text, an image, a navigation link, and a button. For example,

the EPGs include a second layer comprising reserved areas for displaying content in a third layer,

such as received video content, the associated metadata, and the associated plurality of images to

be displayed in the one or more reserved areas in the particular display template as text, an

image, a navigation link, and a button.




                                                  7
       20.     The EPGs on the Accused ’026 Patent Products allow navigating through titles in

a drill-down manner including navigating from a first level of the hierarchical structure of a

video-on-demand content menu to a second level of the hierarchical structure to locate the

particular one of the titles. A first template of the plurality of different display templates is used

as the particular display template for the templatized display for displaying the first level of the

hierarchical structure and a second template of the plurality of different display templates is used

as the particular display template for the templatized display for displaying the second level of

the hierarchical structure.

       First level showing the first display template:




                                                   8
       Second level showing the second display template:




       21.     The Accused ’026 Patent Products receive video content that was uploaded to a

Web-based content management system by a content provider device associated with the video

content provider via the Internet in a digital video format, along with associated metadata

including title information and category information, and along with the associated plurality of

images designated by the video content provider, the associated metadata specifying a respective

hierarchical location of a respective title of the video content within the electronic program guide

to be displayed on the Internet-connected digital device using the respective hierarchically-

arranged category information associated with the respective title, wherein at least one of the

uploaded associated plurality of images designated by the video content provider is displayed

with the associated respective title in the templatized video-on-demand display.

       22.     For example, on information and belief, AT&T uses Comcast Technology

Solutions, formerly known as Comcast Media Center (“CMC”), as a web-based Content

Management System and Distribution Service known as Express Lane to ingest video content

and related metadata and images that are used to generate EPGs:




                                                 9
Source: Exhibit F (Comcast, 2013); Exhibit G (Comcast, 2010).
       23.    The Accused ’026 Patent Products receive from the Express Lane platform the

VOD application-readable metadata and images that are associated with respective video

content. Express Lane receives VOD content from content producers and distributes the VOD

content to the appropriate VOD system platforms.




Source: https://exl.comcastwholesale.com/terms (last visited 12/10/2019).
       24.    The VOD content is received along with VOD metadata, which includes

                                              10
associated metadata including title information and category information, and along with the

associated plurality of images designated by the video content provider, the associated metadata

specifying a respective hierarchical location of a respective title. The EPG uses this category of

information designated by the video content provider to locate the title in the hierarchy of the

program guide.




Source: Exhibit E, Express Lane User Guide v3.11, p. 20.
       25.     The Accused ’026 Patent Products display at least one of the uploaded associated

plurality of images designated by the video content provider with the associated respective title

in the templatized VOD display.




                                                11
       First level showing the first display template:




       Second level showing the second display template:




       26.     As to claim 3, the plurality of different display templates used by the EPG are

used to locate the particular one of the titles in a drill-down manner from a first level of a

hierarchical structure of the electronic program guide to a second level of the hierarchical

structure of the electronic program guide. A first of the plurality of display templates is used for

                                                  12
displaying the first level of the electronic program guide.




       And a second of the plurality of different display templates is used for displaying the

second level of the electronic program guide.




       27.     As to claim 5, the associated metadata received along with the video content

uploaded to a Web-based content management system by a content provider device associated

with the video content provider via the Internet in a digital video format, includes descriptive

                                                 13
data about the video content, such as a short summary of the VOD asset.




       Source: Exhibit E, Express Lane User Guide v3.11, p. 18.




       Source: Exhibit E, Express Lane User Guide v3.11, p. 18.

       28.     As to claim 8, the Internet-connected device includes a set-top box. AT&T

provides an Internet-connected digital device, including a set-top box.




       29.     As to claim 11, the Internet-connected device includes a digital phone such as a

smartphone. AT&T provides a mobile device app such as AT&T U-Verse to be used with

smartphones. In many cases, AT&T also provides smartphones to subscribers of both its U-

Verse and mobile services.




                                                14
Source: https://www.att.com/tv/packages.html




Source: U-verse on Apple App Store, https://apps.apple.com/us/app/u-verse/id312886438

                                               15
       30.     AT&T has infringed, and continues to infringe, at least claims 1, 3, 5, 8, and 11

of the ’026 Patent in the United States, by making, using, offering for sale, selling and/or

importing the Accused ’026 Patent Products in violation of 35 U.S.C. § 271(a).

       31.     AT&T also has infringed, and continues to infringe, at least claims 1, 3, 5, 8, and

11 of the ’026 Patent by actively inducing others to use, offer for sale, and sell the Accused ’026

Patent Products. AT&T’s users, customers, agents, or other third parties, who use those devices

in accordance with AT&T’s instructions, infringe claims 1, 3, 5, 8, and 11 of the ’026 Patent, in

violation of 35 U.S.C. § 271(a). Because AT&T intentionally instructs its customers to infringe

through training videos, demonstrations, brochures, and user guides, such as those located at:

www.att.com; forums.att.com; www.att.com/support, Apple App Store listing for the iOS U-

Verse App, Google Play Store listing for the Android U-Verse App, in-app instructions in the

iOS and Android U-Verse Apps, AT&T is liable for infringement of the ’026 Patent under 35

U.S.C. § 271(b).

       32.     AT&T also has infringed, and continues to infringe, at least claims 1, 3, 5, 8, and

11 of the ’026 Patent by offering to commercially distribute, commercially distributing, or

importing the Accused ’026 Patent Products, which are used in practicing the processes or using

the systems of the ’026 Patent, and constitute a material part of the invention. For example,

AT&T provides mobile device apps to users, who then install those apps on their mobile devices,

such as smartphones and tablets. A mobile device that has been configured to use AT&T’s

mobile device app to access AT&T’s VOD platform infringes claims 1, 3, 5, 8, and 11 of the

’026 Patent, in violation of 35 U.S.C. § 271(a). AT&T knows portions of the Accused ’026

Patent Products to be especially made or especially adapted for use in infringement of the ’026

Patent, and not to be staple articles, and not to be commodities of commerce suitable for

substantial noninfringing use. AT&T is thereby liable for contributory infringement of the ’026

Patent under 35 U.S.C. § 271(c).

       33.     AT&T is on notice of its infringement of the ’026 Patent by no later than the

filing and service of this Complaint. AT&T also received notice of its infringement of the ’026

                                                 16
Patent on December 16, 2019, when BBiTV served AT&T with an infringement notice letter.

By the time of trial, AT&T will have known and intended (since receiving such notice) that its

continued actions would actively induce and contribute to the infringement of at least claims 1,

3, 5, 8, and 11 of the ’026 Patent.

       34.     Upon information and belief, AT&T may have infringed and continues to infringe

the ’026 Patent through other software and devices utilizing the same or reasonably similar

functionality, including other versions of the Accused ’026 Patent Products.

       35.     AT&T’s acts of direct and indirect infringement have caused and continue to

cause damage to BBiTV. BBiTV is, therefore, entitled to recover damages sustained as a result

of AT&T’s wrongful acts in an amount that is proven at trial.

             COUNT II – INFRINGEMENT OF U.S. PATENT NO. 10,349,101

       36.     The allegations of paragraphs 1-9 of this Complaint are incorporated by reference

as though fully set forth herein.

       37.     The ’101 Patent, titled “System for addressing on-demand TV program content on

TV services platform of a digital TV services provider,” issued on July 9, 2019. A copy of the

’101 Patent is attached as Exhibit B.

       38.     Pursuant to 35 U.S.C. § 282, the ’101 Patent is presumed valid.

       39.     Upon information and belief, AT&T makes, uses, offers for sale, and/or sells in

the United States and/or imports into the United States products and services that provide

AT&T’s subscribers with VOD services via mobile device apps (collectively the “Accused ’101

Patent Products”). Specifically, AT&T provides such mobile device apps, such as the AT&T U-

verse App available for iOS devices on Apple’s App Store and for Android devices on Google

Play that are downloaded to subscribers’ Internet-connected devices—including smartphones

and tablets—for receiving via the Internet video content to be viewed by a VOD system

subscriber. See https://apps.apple.com/us/app/u-verse/id312886438;

https://play.google.com/store/apps/details?id=com.att.android.uverse.



                                               17
       40.     Upon information and belief, the Accused ’101 Patent Products infringe at least

claims 1, 3, 6, and 12 of the ’101 Patent in the exemplary manner described below.

       41.     As to claim 1, the Accused ’101 Patent Products perform a method for receiving,

via the Internet, video content to be viewed on an Internet-connected digital device (e.g., a

smartphone, tablet or computer) associated with a subscriber of a video-on-demand system using

a hierarchically arranged interactive electronic program guide.




Source: www.comcasttechnologysolutions.com/resources/vod-ebook
       42.     The Accused ’101 Patent Products transmit, from the Internet-connected digital

device to a television service platform, a request by the subscriber to log in to the video-on-

demand system. For example, the Accused ’101 Patent Products allow subscribers to login to

access the VOD system. Part of this process includes transmitting a request from the device to

the television service platform via the Internet.




                                                    18
       43.     The Accused ’101 Patent Products generate, via the Internet-connected digital

device, in response to a first request by the subscriber after logging in to the video-on-demand

system, an interactive electronic program guide (EPG) to be presented to the subscriber as a

templatized VOD display on a display for the Internet-connected digital device to access VOD

programs previously stored on a video server associated with a television service provider in a

digital video format as part of the VOD system.

       44.     The Internet-connected device has access to a plurality of different display

templates for a subscriber with the EPG and the EPG enables subscribers to navigate, in a drill-

down manner, through titles by category information in metadata associated with the video

content.




                                                19
        45.     The Accused ’101 Patent Products allow navigating through the titles in a drill-

down manner, e.g., navigating from a first level of a hierarchical structure of the interactive EPG

to a second level of the hierarchical structure of the interactive EPG to locate a first title.




        46.     The Accused ’101 Patent Products track at the Internet-connected digital device,

navigation data related to a navigation path taken by the subscriber in navigating through the

interactive electronic program guide in the drill-down manner to select the VOD programs for

viewing, including the first title and the category information associated with the first title. For

example, the Accused ’101 Patent Products use MediaKind’s technology platform (i.e.,


                                                  20
MediaRoom and MediaFirst) to track navigation data at the Internet-connected device related to

a navigation path taken by users navigating through the interactive EPG (e.g., “processing . . .

navigation scenarios”).




Source: https://www.broadcastbeat.com/ericsson-redefines-tv-experience-with-ericsson-
mediafirst-tv-platform-2/ (last visited 12/10/2019)




                                                21
Source: www.mediakind.com/pdf/MediaFirst%20TV%20Platform.pdf (last visited 12/10/2019)

       47.     The Accused ’101 Patent Products provide the tracked navigation data for the

subscriber to a profiling system for preparing subscriber profile data, wherein the subscriber

profile data is to be provided to a targeting system to generate feedback data as to subscriber

preferences based at least on the subscriber profile data. The Accused ’101 Patent Products

provide the tracked navigation data to MediaKind’s technology platform (i.e., MediaRoom and

MediaFirst) to generate feedback data as to subscriber preferences based at least on the

subscriber profile data.




Source: https://www.broadcastbeat.com/ericsson-redefines-tv-experience-with-ericsson-
mediafirst-tv-platform-2/ (last visited 12/10/2019)




                                                22
Source: www.mediakind.com/pdf/MediaFirst%20TV%20Platform.pdf (last visited 12/10/2019)




Source: https://about.att.com/csr/home/privacy/full_privacy_policy.html (last visited
12/16/2019)



                                               23
       48.     The Accused ’101 Patent Products generate, via the Internet-connected digital

device, in response to a second request by the subscriber, an updated interactive electronic

program guide to be displayed to the subscriber on the templatized video-on-demand display on

the display of the Internet-connected digital device, wherein the updated interactive electronic

program guide is prepared based on the feedback data from the targeting system, and wherein the

generation of the updated interactive electronic program guide comprises obtaining, via an

application program interface of the television service provider, the titles and the category

information associated with the titles for the video-on-demand programs to populate the updated

interactive electronic program guide. As illustrated in the example below, the Accused ’101

Patent Products generate an updated EPG displayed to the subscriber on the VOD display

wherein the updated EPG is prepared based on the feedback data from the targeting system and

wherein the generation of the updated EPG comprises the titles and category information

associated with the titles of the VOD programs.




       49.     The Accused ’101 Patent Products provide a templatized VOD display that has

been generated in a plurality of layers, comprising: (a) a first layer comprising a background

screen to provide at least one of a basic color, logo, or graphical theme to display; (b) a second

layer comprising a particular display template from the plurality of different display templates

layered on the background screen, wherein the particular display template comprises one or more

reserved areas that are reserved for displaying content provided by a different layer of the

plurality of layers; and (c) a third layer comprising reserved area content generated using the

                                                 24
received video content, the associated metadata, and an associated plurality of images to be

displayed in the one or more reserved areas in the particular display template as at least one of

text, an image, a navigation link, and a button. As illustrated in the example below, the Accused

’101 Patent Products generate a templatized VOD display generated in a plurality of layers

comprising a first layer comprising a black background screen; a second layer comprising

reserved areas for displaying content provided by a different layer of the plurality of layers; and a

third layer comprising reserved areas for displaying received video content, the associated

metadata, and the associated plurality of images to be displayed in the one or more reserved

areas in the particular display template as text, an image, a navigation link, and a button.




                                                 25
       50.     The Accused ’101 Patent Products include a first template of the plurality of

different display templates, which is used as the particular display template for the templatized

VOD display for displaying the first level of the hierarchical structure of the interactive

electronic program guide and a second template of the plurality of different display templates,

which is used as the particular display template for the templatized VOD display for displaying
the second level of the hierarchical structure of the interactive EPG. As illustrated in the

example below, the Accused ’101 Patent Products include a first template that is used as the

particular display template for displaying the first level of the hierarchical structure of the

interactive EPG and a second template that is used as the particular display template for


                                                  26
displaying the second level of the hierarchical structure of the interactive EPG.




        51.     As to claim 3, the Accused ’101 Patent Products perform the method of claim 1

wherein at least one image is displayed with the associated first title in the templatized video-on-

demand display. AT&T’s mobile device app, AT&T U-Verse, displays at least one image with

associated titles.




        52.     As to claim 6, the Accused ’101 Patent Products perform the method of claim 1

wherein the associated metadata includes descriptive data about the video content. AT&T’s

mobile device app, AT&T U-Verse, includes descriptive data about the video content.




                                                 27
       53.     As to claim 12, the Accused ’101 Patent Products perform the method of claim 1

wherein the Internet-connected digital device is a digital phone. AT&T, for example, provides

software (e.g., a mobile device app such as AT&T U-Verse) for use with smartphones.




       54.     AT&T has infringed, and continues to infringe, at least claims 1, 3, 6, and 12 of

the ’101 Patent in the United States, by making, using, offering for sale, selling and/or importing

the Accused ’101 Patent Products in violation of 35 U.S.C. § 271(a). AT&T has infringed, and

continues to infringe, at least claim 1, 3, 6, and 12 of the ’101 Patent in the United States by

performing and/or directing its users to perform one or more steps of the claim and/or

conditioning the use of the Accused ’101 Patent Products and/or AT&T’s VOD service and/or

receipt of a benefit upon a user’s performance of one or more steps, and establishing the manner

or timing of that performance. AT&T conditions the use of its VOD service upon the

performance of one or more steps of the claimed method of the ’101 patent by requiring a user to

                                                 28
navigate its system in an infringing manner, and profits from such an arrangement by charging

the user a rental fee and/or a subscription fee to access VOD content. AT&T also conditions the

receipt of a benefit by a user, i.e., the user benefits by being able to access VOD content of their

choice, by requiring the user to navigate its system in an infringing manner. AT&T establishes

the manner or timing of a user’s performance of one or more steps because the AT&T software

limits how the user can interact with the VOD system.

       55.     AT&T also has infringed, and continues to infringe, at least claims 1, 3, 6, and 12

of the ’101 Patent by actively inducing others to use, offer for sale, and sell the Accused ’101

Patent Products. AT&T’s users, customers, agents, or other third parties who use those products

and/or AT&T’s VOD service in accordance with AT&T’s instructions infringe claims 1, 3, 6,

and 12 of the ’101 Patent, in violation of 35 U.S.C. § 271(a). Because AT&T intentionally

instructs its customers to infringe through training videos, demonstrations, brochures and user

guides, such as those located at: www.att.com; forums.att.com; www.att.com/support, Apple

App Store listing for the iOS U-Verse App, Google Play Store listing for the Android U-Verse

App, in-app instructions in the iOS and Android U-Verse Apps, AT&T is liable for infringement

of the ’101 Patent under 35 U.S.C. § 271(b).

       56.     AT&T also has infringed, and continues to infringe, at least claims 1, 3, 6, and 12

of the ’101 Patent by offering to commercially distribute, commercially distributing, or

importing the Accused ’101 Patent Products which are used in practicing the processes, or using

the systems, of the ’101 Patent, and constitute a material part of the invention. AT&T’s users,

customers, agents, or other third parties who use AT&T’s mobile device apps and/or AT&T’s

VOD service infringe claims 1, 3, 6, and 12 of the ’101 Patent, in violation of 35 U.S.C. §

271(a). AT&T knows portions of the Accused ’101 Patent Products to be especially made or

especially adapted for use in infringement of the ’101 Patent, and not to be a staple article, and

not to be a commodity of commerce suitable for substantial noninfringing use. AT&T is thereby

liable for contributory infringement of the ’101 Patent under 35 U.S.C. § 271(c).

       57.     AT&T is on notice of its infringement of the ’101 Patent by no later than the

                                                 29
filing and service of this Complaint. AT&T also received notice of its infringement of the ’101

Patent on December 16, 2019, when BBiTV served AT&T with an infringement notice letter.

By the time of trial, AT&T will have known and intended (since receiving such notice) that its

continued actions would actively induce and contribute to the infringement of at least claims 1,

3, 6, and 12 of the ’101 Patent.

       58.     Upon information and belief, AT&T may have infringed and continues to infringe

the ’101 Patent through other software and devices utilizing the same or reasonably similar

functionality, including other versions of the Accused ’101 Patent Products.

       59.     AT&T’s acts of direct and indirect infringement have caused and continue to

cause damage to BBiTV. BBiTV is, therefore, entitled to recover damages sustained as a result

of AT&T’s wrongful acts in an amount that is proven at trial.

              COUNT III – INFRINGEMENT OF U.S. PATENT NO. 9,998,791

       60.     The allegations of paragraphs 1-9 of this Complaint are incorporated by reference

as though fully set forth herein.

       61.     The ’791 Patent, titled “Video-on-demand content delivery method for providing

video-on-demand services to TV service subscribers,” issued on June 12, 2018. A copy of the

’791 Patent is attached as Exhibit C.

       62.     Pursuant to 35 U.S.C. § 282, the ’791 Patent is presumed valid.

       63.     Upon information and belief, AT&T makes, uses, offers for sale, and/or sells in

the United States and/or imports into the United States products and services that provide

AT&T’s subscribers with VOD services using STBs, such as AT&T U-verse (collectively the

“Accused ’791 Patent Products”).




                                               30
Source: https://www.att.com/u-verse-tv/ (last accessed November 16, 2019).
       64.    Upon information and belief, the Accused ’791 Patent Products infringe at least

claims 1, 12, and 18 of the ’791 Patent in the exemplary manner described below.

       65.    As to claim 1, the Accused ’791 Patent Products provide a method for video-on-

                                              31
demand content delivery for providing VOD services to a plurality of television service

subscribers via a television service provider system that comprises a VOD content delivery

system having one or more computers. For example, the Accused ’791 Patent Products utilize

one or more computers including the Comcast Technology Solutions, formerly known as

Comcast Media Center (“CMC”), as a web-based Content Management System and Distribution

Service for VOD content delivery.




Source: Exhibit F (Comcast, 2013); Exhibit G (Comcast, 2010).

       66.     The Accused ’791 Patent Products receive digital content, at the one or more

computers of the video-on-demand content delivery system of the television service provider

system from a Web-based content management system. For example, AT&T U-verse receives

from the CMC Express Lane platform the video-on-demand program content and hierarchical

metadata in the form of title, categories and subcategories.




                                                32
Source: Exhibit E, Express Lane User Guide v3.11, p. 20.
       67.     CMC Express Lane is a web-based Content Management and Distribution System

that receives VOD content from content producers and distributes the VOD content to the

appropriate digital television system platforms.




       68.     The received content includes at least the following digital content: (i) a first

video content, along with (ii) first metadata, associated with the first video content and usable in

a VOD content menu, the first metadata comprising: (1) first title information comprising a first

title, (2) first content provider designated hierarchically arranged category information and

subcategory information to specify a location of the first title information for the video content in

a predetermined VOD application, the first content provider designated category information and

                                                   33
subcategory information associated with the first title information of the first video content using

a same hierarchical structure of categories and subcategories as is to be used for placement of the

first title information in the predetermined VOD application; and (3) first time information for

availability of the first video content for scheduling of viewing of the first video content through

the predetermined VOD application.




Source: Exhibit E, Express Lane User Guide v3.11, pp. 18, 20.
        69.     The Accused ’791 Patent Products use first video content that was uploaded to the

Web-based content management system by a content provider device associated with a first

video content provider via the Internet in a digital video format, along with the associated first

metadata including first title information, and first content provider designated hierarchically

arranged category information and subcategory information designated by the first video content

provider, to specify a hierarchical location of the first title of the first video content within the

                                                   34
VOD content menu using the first category information and first subcategory information

associated with the first title information. As illustrated in the example below, the VOD menu

shows a hierarchical ordering of categories and sub-categories leading to a listing of titles

according to the metadata discussed above.




       70.     The Accused ’791 Patent Products store, at a video server comprising one or more

computers and computer-readable memory operatively connected to the one or more computers

of the video server, respective video content, including the first video content, wherein the video

server is associated with the VOD content delivery system and is configured to supply the

respective video content, upon request, for transmission to a set top box operatively connected to

TV equipment of a television service subscriber. This video content is stored at AT&T’s video

servers and VOD content distribution system.




                                                 35
       71.     The Accused ’791 Patent Products include set top boxes provided by AT&T. The

set top boxes are operatively connected to respective TV equipment of a respective television

service subscriber with access to the VOD content menu for navigating through titles, including

the first title of the first video content, by hierarchically-arranged category information and

subcategory information including at least the first category information and the first subcategory

information in order to locate a respective one of the titles whose associated video content is

desired for viewing on the respective TV equipment. The AT&T U-verse STB VOD menu

shows a hierarchical ordering of categories and sub-categories leading to a listing of titles.




       72.     The Accused ’791 Patent Products include a VOD content menu that lists the

titles using the same hierarchical structure of category information and subcategory information

as was designated by one or more video content providers, including the first video content

provider, in the uploaded metadata for the respective video content.




                                                 36
Source: Exhibit E, Express Lane User Guide v3.11, p. 20.
        73.     The Accused ’791 Patent Products include a plurality of different video display

templates, including a first video display template, that are accessible to the set top box. The

predetermined VOD application accesses the first video display template for generating and

displaying the VOD content menu at the respective TV equipment of the respective television

service subscriber.

        74.     The Accused ’791 Patent Products determine, at the predetermined VOD

application, which titles are available for selection from the VOD content menu at a respective

time based at least in part on respective time information during which the respective video

content associated with the respective time information can be accessed through the

predetermined VOD application.




Source: Exhibit E, Express Lane User Guide v3.11, p. 18.
        75.     The Accused ’791 Patent Products retrieve the first video content from the video

server in response to (i) the respective television service subscriber selecting, via a control unit in

communication with the respective set top box, the first title associated with the first video

content from the hierarchically-arranged category information and subcategory information of

the VOD content menu, and (ii) the respective set top box transmitting an electronic request for

the first video content associated with the selected first title, and transmit the first video content

to the respective set top box for display of the first video content on the respective TV equipment

of the respective television service subscriber.




                                                   37
       76.     As to claim 12, the Accused ’791 Patent Products further use at least one of the

plurality of different video display templates to generate a templatized video-on-demand display

that comprises a background and a template layer having one or more areas for display of

metadata provided by the video content provider.




       77.     As to claim 18, the Accused ’791 Patent Products further use the at least one of

the plurality of different video display templates to generate a templatized video-on-demand

display that comprises a background screen, as shown above.

       78.     AT&T has infringed, and continues to infringe, at least claims 1, 12, and 18 of the

’791 Patent in the United States, by making, using, offering for sale, selling and/or importing the

Accused ’791 Patent Products in violation of 35 U.S.C. § 271(a). AT&T has infringed, and

continues to infringe, at least claims 1, 12, and 18 of the ’791 Patent in the United States by

performing and/or directing its users to perform one or more steps of the claims and/or

                                                 38
conditioning the use of the Accused ’791 Patent Products and/or AT&T’s VOD service and/or

receipt of a benefit upon a user’s performance of one or more steps, and establishing the manner

or timing of that performance. AT&T conditions the use of its VOD service upon the

performance of one or more steps of the claimed method of the ’791 patent by requiring a user to

navigate its system in an infringing manner, and profits from such an arrangement by charging

the user a rental fee and/or a subscription fee to access VOD content. AT&T also conditions the

receipt of a benefit by a user, i.e., the user benefits by being able to access VOD content of their

choice, by requiring the user to navigate its system in an infringing manner. AT&T establishes

the manner or timing of a user’s performance of one or more steps because the AT&T software

limits how the user can interact with the VOD system.

       79.     AT&T also has infringed, and continues to infringe, at least claims 1, 12, and 18

of the ’791 Patent by actively inducing others to use, offer for sale, and sell the Accused ’791

Patent Products. AT&T’s users, customers, agents or other third parties who use those products

in accordance with AT&T’s instructions infringe claims 1, 12, and 18 of the ’791 Patent, in

violation of 35 U.S.C. § 271(a). Because AT&T intentionally instructs its customers to infringe

through training videos, demonstrations, brochures and user guides, such as those located at:

www.att.com; forums.att.com; www.att.com/support, AT&T is liable for infringement of the

’791 Patent under 35 U.S.C. § 271(b).

       80.     AT&T also has infringed, and continues to infringe, at least claims 1, 12, and 18

of the ’791 Patent by offering to commercially distribute, commercially distributing, or

importing the Accused ’791 Patent Products which are used in practicing the processes, or using

the systems, of the ’791 Patent, and constitute a material part of the invention. AT&T’s users,

customers, agents, or other third parties who use AT&T’s set-top boxes and/or AT&T’s VOD

service infringe claims 1, 12, and 18 of the ’791 Patent, in violation of 35 U.S.C. § 271(a).

AT&T knows portions of the Accused ’791 Patent Products to be especially made or especially

adapted for use in infringement of the ’791 Patent, not a staple article, and not a commodity of

commerce suitable for substantial noninfringing use. AT&T is thereby liable for contributory

                                                 39
infringement of the ’791 Patent under 35 U.S.C. § 271(c).

       81.     AT&T is on notice of its infringement of the ’791 Patent by no later than the

filing and service of this Complaint. AT&T also received notice of its infringement of the ’791

Patent on December 16, 2019, when BBiTV served AT&T with an infringement notice letter.

By the time of trial, AT&T will have known and intended (since receiving such notice) that its

continued actions would actively induce and contribute to the infringement of at least claims 1,

12, and 18 of the ’791 Patent.

       82.     Upon information and belief, AT&T may have infringed and continues to infringe

the ’791 Patent through other software and devices utilizing the same or reasonably similar

functionality, including other versions of the Accused ’791 Patent Products.

       83.     AT&T’s acts of direct and indirect infringement have caused and continue to

cause damage to BBiTV and BBiTV is entitled to recover damages sustained as a result of

AT&T’s wrongful acts in an amount that is proven at trial.

              COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 9,648,388

       84.     The allegations of paragraphs 1-9 of this Complaint are incorporated by reference

as though fully set forth herein.

       85.     The ’388 Patent, titled “Video-on-demand content delivery system for providing

video-on-demand services to TV services subscribers” issued on May 9, 2017. A copy of the

’388 Patent is attached as Exhibit D.

       86.     Pursuant to 35 U.S.C. § 282, the ’388 Patent is presumed valid.

       87.     Upon information and belief, AT&T makes, uses, offers for sale, and/or sells in

the United States and/or imports into the United States products and services that provide

AT&T’s subscribers with VOD services using a set-top box (“STB”). AT&T, for example,

provides customers with AT&T U-verse set-top boxes (collectively the “Accused ’388 Patent

Products”).

       88.     Upon information and belief, the Accused ’388 Patent Products infringe at least

claims 1, 3, 6, 13, and 19 of the ’388 Patent in the exemplary manner described below.

                                               40
       89.     As to claim 1, the Accused ’388 Patent Products include a set top box providing

video-on-demand services and operatively connected to TV equipment of a TV service

subscriber. AT&T provides its customers with set-top boxes that provide subscribers with access

to AT&T U-verse VOD services. Each set top box is operatively connected to each customer’s

TV equipment.




       90.     The Accused ’388 Patent Products receive, at the set-top box, via a closed system

from a video-on-demand content delivery system comprising one or more computers and

computer-readable memory operatively connected to the one or more computers, respective

video-on-demand application-readable metadata that is associated with respective video content

and is usable to generate a video-on-demand content menu. AT&T U-verse set-top boxes are

available to AT&T U-verse cable TV subscribers. Such subscribers receive at their AT&T U-

verse set-top boxes via the AT&T U-verse network from a VOD content delivery system, VOD

application-readable metadata that is associated with respective video content and usable to

generate a VOD content menu.




                                               41
Source: Exhibit E, Express Lane User Guide v3.11, p. 20.
       91.     The Accused ’388 Patent Products receive video content that was uploaded to a

Web-based content management system by a respective content provider device associated with

a respective video content provider via the Internet in a digital video format along with

respective specified metadata including respective title information, category information, and

subcategory information designated by the respective video content provider to specify a

respective hierarchical location of a respective title of the respective video content within the

VOD content menu displayed on the TV equipment, wherein the respective VOD application-

readable metadata is generated according to the respective specified metadata. AT&T U-verse

receives from the CMC Express Lane platform the video-on-demand application-readable

metadata that is associated with respective video. CMC Express Lane is a web-based Content

Management and Distribution System that receives VOD content from content producers and

distributes the VOD content to the appropriate digital television system platforms.




                                                 42
Source: Exhibit F (Comcast, 2013); Exhibit G (Comcast, 2010).




                                             43
Source: Exhibit E, Express Lane User Guide v3.11, pp. 18, 20.
       92.     The Accused ’388 Patent Products provide, to the TV subscriber at the set-top

box, the VOD content menu for navigating through titles, including the respective titles of the

respective video content, in a drill-down manner by category information and subcategory

information in order to locate a particular one of the titles whose associated video content is

desired for viewing on the TV equipment.




                                                 44
       93.     In the Accused ’388 Patent Products, the VOD content menu lists the titles using

the same hierarchical structure of respective category information and subcategory information

as was designated by the respective video content provider in the respective specified metadata

for the respective video content.




Source: Exhibit E, Express Lane User Guide v3.11, p. 20.
       94.     In the Accused ’388 Patent Products, a plurality of different video display

templates are accessible to the set-top box, and the VOD content menu is generated using at least

one of the plurality of different video display templates and based at least upon the respective

specified metadata.




       95.     The Accused ’388 Patent Products transmit in response to the TV service

subscriber selecting, via a control unit in communication with the set-top box, a first respective

title associated with a first video content from the hierarchical structure of respective category

                                                 45
information and subcategory information of the VOD content menu using drill-down navigation,

the selection to the set-top box for display on the TV equipment, and receive, at the set-top box,

the first video content for display on the TV equipment of the TV service subscriber, wherein in

response to the selection the first video content was retrieved from a video server associated with

the VOD content delivery system. The selected VOD program is transmitted to, received by and

displayed on the TV connected to the AT&T U-verse STB.




       96.     As to claim 3, the Accused ’388 Patent Products are programmed to allow the

navigation through titles in a drill-down manner by navigation from a first level of the

hierarchical structure of the video-on-demand content menu to a second level of the hierarchical

structure to locate the particular one of the titles. The Accused ’388 Patent Products use a first

template of the plurality of different video display templates for displaying the first level of the

hierarchical structure and a second template for displaying the second level of the hierarchical

structure.




       97.     As to claim 6, some of the plurality of different video display templates used by

the Accused ’388 Patent Products correspond to different levels of the hierarchical structure of

respective category information and subcategory information, as shown above.

                                                 46
       98.     As to claim 13, the Accused ’388 Patent Products are further programmed to

generate, using at least one of the plurality of different video display templates, a templatized

video-on-demand display that comprises a background and a template layer having one or more

areas for display of metadata provided by the video content provider.




       99.     As to claim 19, the Accused ’388 Patent Products are further programmed to

generate a templatized video-on-demand display that comprises a background screen using at

least one of the plurality of different video display templates, as shown above.

       100.    AT&T has infringed, and continues to infringe, at least claims 1, 3, 6, 13, and 19

of the ’388 Patent in the United States, by making, using, offering for sale, selling and/or

importing the Accused ’388 Patent Products in violation of 35 U.S.C. § 271(a).

       101.    AT&T also has infringed, and continues to infringe, at least claims 1, 3, 6, 13, and

19 of the ’388 Patent by actively inducing others to use, offer for sale, and sell the Accused ’388

Patent Products. AT&T’s users, customers, agents or other third parties who use those devices in

accordance with AT&T’s instructions infringe claims 1, 3, 6, 13, and 19 of the ’388 Patent, in

                                                 47
violation of 35 U.S.C. § 271(a). Because AT&T intentionally instructs its customers to infringe

through training videos, demonstrations, brochures and user guides, such as those located at:

www.att.com; forums.att.com; www.att.com/support, AT&T is liable for infringement of the

’388 Patent under 35 U.S.C. § 271(b).

       102.    AT&T is on notice of its infringement of the ’388 Patent by no later than the

filing and service of this Complaint. AT&T also received notice of its infringement of the ’388

Patent on December 16, 2019, when BBiTV served AT&T with an infringement notice letter.

By the time of trial, AT&T will have known and intended (since receiving such notice) that its

continued actions would actively induce and contribute to the infringement of at least claims 1,

3, 6, 13, and 19 of the ’388 Patent.

       103.    Upon information and belief, AT&T may have infringed and continues to infringe

the ’388 Patent through other software and devices utilizing the same or reasonably similar

functionality, including other versions of the Accused ’388 Patent Products.

       104.    AT&T’s acts of direct and indirect infringement have caused and continue to

cause damage to BBiTV and BBiTV is entitled to recover damages sustained as a result of

AT&T’s wrongful acts in an amount that is proven at trial.




                                               48
                                    PRAYER FOR RELIEF

       WHEREFORE, BBiTV respectfully prays that the Court enter judgment in its favor and

against AT&T as follows:

                a.     A judgment that AT&T has infringed one or more claims of the ’026

Patent literally and/or under the doctrine of equivalents directly and/or indirectly by inducing

infringement and/or by contributory infringement;

                b.     A judgment that AT&T has infringed one or more claims of the ’101

Patent literally and/or under the doctrine of equivalents directly and/or indirectly by inducing

infringement and/or by contributory infringement;

                c.     A judgment that AT&T has infringed one or more claims of the ’791

Patent literally and/or under the doctrine of equivalents directly and/or indirectly by inducing

infringement and/or by contributory infringement;

                d.     A judgment that AT&T has infringed one or more claims of the ’388

Patent literally and/or under the doctrine of equivalents directly and/or indirectly by inducing

infringement;

                e.     That for each Asserted Patent this Court judges infringed by AT&T this

Court award BBiTV its damages pursuant to 35 U.S.C. § 284 and any royalties determined to be

appropriate;

                f.     That this Court award BBiTV prejudgment and post-judgment interest on

its damages;

                g.     That BBiTV be granted its reasonable attorneys’ fees in this action;

                h.     That this Court award BBiTV its costs; and




                                                49
               i.       That this Court award BBiTV such other and further relief as the Court

deems proper.

                                     DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, BBiTV demands a trial

by jury for all issues so triable.



Date: December 17, 2019                  /s/ Robert Kramer w/permission Wesley Hill
                                         Robert F. Kramer (pro hac vice to be filed)
                                         California State Bar No. 181706
                                         rkramer@feinday.com
                                         M. Elizabeth Day (pro hac vice to be filed)
                                         California State Bar No. 177125
                                         eday@feinday.com
                                         David Alberti (pro hac vice to be filed)
                                         California State Bar No. 220625
                                         dalberti@feinday.com
                                         Sal Lim (pro hac vice to be filed)
                                         California State Bar No. 221836
                                         slim@feinday.com
                                         Marc Belloli (pro hac vice to be filed)
                                         California State Bar No. 244290
                                         mbelloli@feinday.com
                                         Lawrence G. McDonough
                                         California State Bar No. 218364
                                         lmcdonough@feinday.com
                                         Hong Lin (pro hac vice to be filed)
                                         California State Bar No. 249898
                                         hlin@feinday.com
                                         Jeremiah A. Armstrong (pro hac vice to be filed)
                                         California State Bar No. 253705
                                         jarmstrong@feinday.com
                                         FEINBERG DAY KRAMER ALBERTI
                                         LIM TONKOVICH & BELLOLI LLP
                                         577 Airport Blvd., Suite 250
                                         Burlingame, CA 94010
                                         Phone: 650-825-4300
                                         Fax: 650-460-8443

                                         Wesley Hill
                                         Texas Bar No. 24032294
                                         Andrea L. Fair

                                                 50
Texas Bar No. 24078488
WARD, SMITH & HILL, PLLC
1507 Bill Owens Parkway
Longview, Texas 75604
(903) 757-6400 (main line)
(903) 757-2323 (facsimile)
wh@wsfirm.com
andrea@wsfirm.com

Attorneys for Plaintiff Broadband iTV, Inc.




        51
